     Case 1:20-cv-00633-RJJ-RSK ECF No. 5 filed 07/16/20 PageID.35 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


CAROLYN BURNETT,
                                                                      Case No. 1:20-cv-633
                 Plaintiff,
                                                                      Hon. Robert J. Jonker
v.

GRAND RAPIDS POLICE DEPARTMENT,
et al.,

                 Defendants.
                                                        /

                       ORDER DENYING IN FORMA PAUPERIS STATUS

                 Pro se plaintiff has filed a paper captioned “In re: The United States or [sic]

America In The Family of Nations; The United States Government In The Family of Nations; The

State or [sic] Michigan Republican Form or [sic] Government”, which is entitled “Counter claim

for color of law claim for civil violations and denial of constitutional rights privileges and

immunities guaranteed by C.U.S.A. republican form of government” (ECF No. 1). The Court

construes this paper as a complaint initiating a lawsuit. This matter is now before the Court on

plaintiff’s application to proceed in forma pauperis (ECF No. 2).

                 The filing fee for a civil action is $400.001. The Court should only grant leave to

proceed in forma pauperis when it reasonably appears that paying the cost of this filing fee would

impose an undue financial hardship. See Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988).

Here, plaintiff has refused to complete the Court’s “Application to proceed in District Court



1
  This includes the $350 statutory fee under 28 U.S.C. § 1914(a), plus the $50 administrative fee prescribed by the
Judicial Conference under 28 U.S.C. § 1914(b).
                                                        1
   Case 1:20-cv-00633-RJJ-RSK ECF No. 5 filed 07/16/20 PageID.36 Page 2 of 2



without pre-paying fees or costs” (PageID.24-28), stating that the Court’s form is not applicable

(“N/A”). Rather, plaintiff has created her own document entitled “Affidavit of Petition for waiver

of court fees and costs for natural person” (PageID.29-32). The document does not include any

information to assess indigency; rather, it makes an attempt to construct a legal argument that the

Court is not allowed to charge a filing fee or obtain financial information to assess a waiver request.

Plaintiff’s argument is wrong. The Court has a statutory obligation to assess the fee, 28 U.S.C.

§ 1914, unless IFP status is properly established. 28 U.S.C. § 1915. Based on this record, plaintiff

has failed to establish that paying the cost of the filing fee would impose an undue financial

hardship.

               Accordingly, plaintiff’s application for leave to proceed in forma pauperis (ECF

No. 2) is DENIED on the present record. Plaintiff must either submit the $400.00 filing fee, or

file the proper affidavit seeking IFP status, within 28 days of the date of this order, or this action

will be dismissed.

               IT IS SO ORDERED.


Dated:      July 16, 2020                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
